Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 1, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00414-CV



   IN RE SOUTHERN AMERICAN INSURANCE AGENCY, INC., AL
  MCCLURE DALINA ST. LAWRENCE, AND GWEN CROSBY, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-58394

                         MEMORANDUM OPINION

      On May 7, 2015, relators Southern American Insurance Agency, Inc., Al
McClure Dalina St. Lawrence, and Gwen Crosby filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52.      On September 23, 2015, relators Southern American
Insurance Agency, Inc., Al McClure Dalina St. Lawrence, and Gwen Crosby and
real parties in interest Heather Haygood, Individually and as Next Friend of J.A., a
Minor, and Lynn Klement, on behalf of Heather Haygood, and J.A. filed a joint
motion to dismiss the petition for writ of mandamus with each side bearing their
own costs.

      Accordingly, the petition for writ of mandamus is dismissed.


                                                 PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                        2